Case 1:05-md-01720-MKB-JO Document 7930 Filed 05/11/20 Page 1 of 3 PageID #: 116914



                                                                                  Robert J. Vizas
                                                                                  +1 415.471.3311 Direct
                                                                                  Robert.Vizas@arnoldporter.com




                                                              May 11, 2020


       VIA ECF

       The Honorable Margo K. Brodie
       The Honorable James Orenstein
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                Re:      In re Payment Card Interchange Fee and Merchant Discount Antitrust
                         Litigation, 05-MD-1720 (MKB)(JO)

       Dear Judges Brodie and Orenstein:

               We write on behalf of all defendants regarding the page limits for defendants’
       summary judgment briefs, which are due to be served on June 1, 2020. Given the scope
       of these coordinated actions, the range of claims and defenses relating to the operative
       complaints, and the number of parties that will join each brief, defendants respectfully
       request that the Court permit defendants collectively to submit memoranda supporting
       their summary judgment motions not to exceed 160 pages. Defendants have conferred
       with all plaintiff groups and they each either consent or take no position on this request.1

               In connection with the 2011 summary judgment briefing in MDL 1720, the Court
       granted the parties’ request to allow each of (i) defendants, (ii) class plaintiffs, and (iii)
       the individual plaintiffs to submit up to 115 pages of memoranda in support of their
       motions for summary judgment. See ECF No. 1441; 02/02/11 Minute Order. Since
       2011, the number of plaintiffs and the range of claims and defenses have expanded
       significantly.

               In 2011, defendants faced claims by two groups of plaintiffs (class plaintiffs and
       the individual plaintiffs). Defendants now face claims by five plaintiff groups: (i) the
       Rule 23(b)(2) class plaintiffs, which sued Visa, Mastercard, and six banks, (ii) the 7-
       Eleven plaintiffs, which sued Visa, Mastercard, and four banks, (iii) the Target plaintiffs,
       which sued Visa and Mastercard, (iv) The Home Depot, which sued Visa and Mastercard,

       1
          The Target Plaintiffs take no position on defendants’ request, but reiterate their view as stated in the May
       6 status report.

  Arnold & Porter Kaye Scholer LLP
  Three Embarcadero Center, 10th Floor | San Francisco, CA 94111-4024 | www.arnoldporter.com
Case 1:05-md-01720-MKB-JO Document 7930 Filed 05/11/20 Page 2 of 3 PageID #: 116915




      May 11, 2020
      Page 2

      and (v) Elgin, an alleged successor-in-interest to one of the 7-Eleven plaintiffs that now
      seeks to litigate its claims separately from the 7-Eleven plaintiffs. Different defendants
      plan to direct different summary judgment motions at different plaintiffs.

               Beyond the number of plaintiff groups, the range of claims now is broader than it
      was in 2011. Defendants continue to face challenges related to default interchange,
      network rules, and the initial public offerings of Mastercard and Visa that also were at
      issue in 2011. However, the 7-Eleven and The Home Depot plaintiffs have added new
      Sherman Act Section 2 debit monopolization claims against Visa that were not in this
      case previously. These claims -- essentially a separate case -- are in addition to the
      Sherman Act Section 1 claims that the prior plaintiffs asserted in the cases at issue in the
      last round of summary judgment briefing and that the current plaintiffs continue to assert.
      Plaintiffs also have expanded their allegations to address conduct over the past nine
      years, including Visa’s Fixed Acquirer Network Fee (FANF), tokenization, issuer
      agreements and routing agreements, EMV (i.e., chip cards), digital wallets, and the fraud
      liability shift employed as part of the rollout of EMV in the United States. None of those
      industry developments was at issue in 2011.

              The caselaw also has developed significantly since 2011. Notably, the U.S.
      Supreme Court decided Ohio v. Am. Express Co., 138 S. Ct. 2274 (2018), and the Second
      Circuit decided US Airways, Inc. v. Sabre Holdings Corp., 938 F.3d 43 (2d Cir. 2019).
      Defendants seek to address those and other new developments, in addition to the caselaw
      at issue in their prior motions.

              Defendants may not use the full number of pages requested for opening briefs, but
      have not yet finalized their briefs. In addition, one of our Daubert motions may include
      up to two pages seeking partial summary judgment on a discrete issue based on that
      Daubert motion; we plan to count those incremental two pages against the page limit
      requested above.

              The memoranda of law accompanying defendants’ Daubert motions will be 25
      pages each or less. Defendants do not expect to file more than one motion per expert
      except as follows. Defendants plan to file two motions directed to the 7-Eleven
      Plaintiffs’ expert Dr. Hausman alone, given the scope of his opinions. In addition, two of
      defendants’ Daubert motions will be directed to issues addressed by multiple experts.
      Defendants have conferred with all plaintiff groups and they each either do not oppose or
      take no position on this approach regarding defendants’ Daubert motions.

             Defendants will endeavor to present all issues as efficiently as possible.
Case 1:05-md-01720-MKB-JO Document 7930 Filed 05/11/20 Page 3 of 3 PageID #: 116916




      May 11, 2020
      Page 3


                                     Respectfully submitted,


      /s/ Kenneth Gallo                                /s/ Robert J. Vizas

      Kenneth Gallo                                    Robert J. Vizas
      Counsel for the Mastercard Defendants            Counsel for the Visa Defendants



      cc:    Counsel of Record (via ECF)
